Case: 15-10239       Date Filed: 01/07/2016   Page: 1 of 10


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 15-10239
                              Non-Argument Calendar
                            ________________________

                              Agency No. A024-715-426



EVEL CAMELIEN,
a.k.a. Joseph Dorvil,


                                                                             Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,


                                                                           Respondent.

                            ________________________

                        Petition for Review of a Decision of the
                             Board of Immigration Appeals
                              ________________________

                                   (January 7, 2016)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-10239        Date Filed: 01/07/2016      Page: 2 of 10


       Evel Camelien, 1 a native and citizen of Haiti, has been denied asylum,

withholding of removal under the Immigration and Nationality Act (INA), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (CAT). He petitions for review of

the Board of Immigration Appeals’ (BIA) final order affirming the Immigration

Judge’s (IJ) order. On appeal, Camelien makes three arguments. First, he claims

the BIA erred by retroactively applying an opinion of the Attorney General to

determine whether his prior drug conviction was a “particularly serious crime.”

Second, Camelien argues the BIA and the IJ erred by concluding that he failed to

show his drug conviction was not a particularly serious crime. Finally, he contends

the BIA erred by denying his claim for CAT relief. After careful consideration, we

dismiss the petition in part and deny it in part.

                                               I.

       We review de novo the BIA’s and the IJ’s legal conclusions and review their

factfindings for substantial evidence.2 Kazemzadeh v. U.S. Att’y Gen., 577 F.3d
1341, 1350 (11th Cir. 2009). The highly deferential substantial-evidence standard

requires us to view the evidence and draw all reasonable inferences in the light

1
 Camelien’s given name is Joseph Dorvil, but he used the name Evel Camelien when initially
entering the United States. For consistency with the deportation proceedings, we refer to him as
Evel Camelien.
2
  When the BIA issues its own opinion, we review only that opinion; to the extent the BIA adopts
the IJ’s opinion or agrees with the IJ’s reasoning, we will review both opinions. Najjar v.
Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).
                                               2
              Case: 15-10239    Date Filed: 01/07/2016    Page: 3 of 10


most favorable to the agency’s decision; we will reverse the agency’s findings only

if the evidence compels a different conclusion. Todorovic v. U.S. Att’y Gen., 621
F.3d 1318, 1323–24 (11th Cir. 2010).

      We consider de novo whether we have jurisdiction to hear a petition for

review. Resendiz-Alcaraz v. U.S. Att’y Gen., 383 F.3d 1262, 1266 (11th Cir.

2004). Under the INA, we lack jurisdiction to review agency decisions that are

made discretionary by statute, as well as final removal orders of aliens who have

committed an “aggravated felony.” See 8 U.S.C. §§ 1227(a)(2)(A)(iii),

1252(a)(2)(B)(ii), 1252(a)(2)(C). However, we retain jurisdiction to review

constitutional claims or questions of law in these cases, as well as to determine

whether a petitioner is an alien removable for having committed an enumerated

offense. See 8 U.S.C. § 1252(a)(2)(D); Camacho-Salinas v. U.S. Att’y Gen., 460
F.3d 1343, 1346–47 (11th Cir. 2006).

                                         II.

      Camelien first argues that the BIA erred by applying In re Y-L-, 23 I. & N.

Dec. 270 (Att’y Gen. 2002), retroactively to decide whether his 1986 conviction

for sale of cocaine constituted a “particularly serious crime.” See 8 U.S.C.

§ 1231(b)(3)(B). We have jurisdiction to review this argument because it raises a

pure question of law. See Ferguson v. U.S. Att’y Gen., 563 F.3d 1254, 1259 (11th




                                          3
              Case: 15-10239     Date Filed: 01/07/2016   Page: 4 of 10


Cir. 2009) (finding jurisdiction to consider the legal argument that the repeal of

INA § 212(c) had an impermissible retroactive effect).

      The INA prohibits an alien’s removal to a country if he shows his life or

freedom would be threatened in that country based on certain statutory grounds. 8

U.S.C. § 1231(b)(3)(A). This restriction does not apply, however, if the Attorney

General decides that the alien has committed a “particularly serious crime.” Id.

§ 1231(b)(3)(B)(ii). An alien automatically qualifies for removal if he has been

convicted of an aggravated felony or felonies and sentenced to at least five-years

imprisonment, though the Attorney General can decide that a crime qualifies

regardless of the sentence imposed. Id. § 1231(b)(3)(B)(iv).

      In In re Y-L-, the Attorney General considered which aggravated felonies

with a sentence of less than five years might qualify as particularly serious crimes,

noting that the BIA had been making this determination on a case-by-case basis for

some time. 23 I. & N. Dec. at 273. The Attorney General interpreted aggravated

felonies involving drug trafficking as being presumptively serious crimes. Id. at

274. Supporting this interpretation was the fact that “[b]oth the courts and the BIA

have long recognized that drug trafficking felonies equate to ‘particularly serious

crimes’ . . . . [F]rom the time the BIA first confronted the contours of ‘particularly

serious crimes’ in 1982, the Board has continually found convictions for drug

possession and trafficking to be particularly serious.” Id. at 274–75 (quotation


                                          4
              Case: 15-10239    Date Filed: 01/07/2016    Page: 5 of 10


omitted) (emphasis omitted). Only under “extraordinary and compelling

circumstances” can this presumption be rebutted—by showing the presence of six

factors: (1) a very small quantity of drugs; (2) a very modest amount of money

exchanged; (3) mere peripheral involvement in the crime; (4) no violence or threat

of violence; (5) no involvement with organized crime or terrorists; and (6) no

adverse effect on juveniles. Id. at 276–77.

      Camelien argues that In re Y-L- should not have been applied retroactively

to his 1986 drug conviction because it announced a “radical[]” new rule. Before

Camelien’s conviction, however, the INA authorized the Attorney General to

interpret what constituted a “particularly serious crime.” See 8 U.S.C.

§ 1231(b)(3)(B)(ii), (iv). By clarifying that term in In re Y-L-, the Attorney

General did not promulgate a new rule, as Camelien supposes, but rather exercised

its right to interpret what the statutory text had always meant. See Yu v. U.S. Att’y

Gen., 568 F.3d 1328, 1333 (11th Cir. 2009) (per curiam) (rejecting a similar

retroactivity argument because the Attorney General, by interpreting the INA, had

determined “what the law had always meant” and had “clarified the correct

interpretation of the law; it did not change the law” (quotation omitted)). What’s

more, the Attorney General’s interpretation comported with longstanding BIA

practice. See In re Y-L-, 23 I. & N. Dec. at 274–75; see also Bowen v. Georgetown

Univ. Hosp., 488 U.S. 204, 211–14, 109 S. Ct. 468, 473–75 (1988) (reasoning that


                                          5
                 Case: 15-10239   Date Filed: 01/07/2016   Page: 6 of 10


a particular statutory interpretation was justified because it was consistent with

“past administrative practice”). Thus, the BIA did not err by applying In re Y-L-

retroactively.

                                          III.

        Next, Camelien argues that the BIA and the IJ erred by concluding he did

not show that his drug conviction was not a particularly serious crime. This

argument is framed as a legal one. But it boils down to a claim that the BIA and

the IJ improperly weighed the evidence—a “garden-variety abuse of discretion

argument” that does not raise any legal or constitutional questions. Fynn v. U.S.

Att’y Gen., 752 F.3d 1250, 1252 (11th Cir. 2014) (per curiam). Camelien contends

that the BIA and the IJ should have given more weight to evidence of his minimal

role in the crime and less weight to his nolo contendre plea, which did not

expressly admit guilt. But such a balancing of evidence was soundly within the

agency’s discretion. Thus, we lack jurisdiction to consider these discretionary

determinations. See 8 U.S.C. § 1252(a)(2)(B)–(D); see also Fynn, 752 F.3d at

1253.

                                          IV.

        Finally, Camelien argues that the BIA erred in several ways by denying his

CAT claim. First, he asserts that the BIA erred by not viewing the facts of his case

in light of Jean-Pierre v. U.S. Attorney General, 500 F.3d 1315 (11th Cir. 2007), a


                                           6
               Case: 15-10239       Date Filed: 01/07/2016       Page: 7 of 10


case about a Haitian deportee with AIDS. Second, Camelien contends that the BIA

failed to give reasoned consideration to all his evidence. Third, he argues that the

BIA erred by not addressing his argument that intentional denial of medical care is

torture.

       Removal may be withheld under the CAT if a petitioner establishes by a

preponderance of the evidence that he would be tortured if removed to the

proposed location. See 8 C.F.R. § 208.16(c)(2); Reyes-Sanchez v. U.S. Att’y

Gen., 369 F.3d 1239, 1242 (11th Cir. 2004). 3 In making this assessment, the

agency shall consider “all evidence relevant to the possibility of future torture.” 8

C.F.R. § 208.16(c)(3). However, each claim or piece of evidence presented by the

petitioner need not be specifically addressed—a decision-maker may omit

discussion of some evidence and still give reasoned consideration. Indrawati v.

U.S. Att’y Gen., 779 F.3d 1284, 1302 (11th Cir. 2015). We will remand only when

the decision was so lacking in reasoned consideration that review becomes

impossible. Id.

       The BIA did not err by not applying Jean-Pierre to the facts of Camelien’s

case. While we have jurisdiction to review the legal question of whether a

particular undisputed fact pattern amounts to “torture” under the CAT, we lack


3
 If an alien is eligible for withholding of removal under the CAT but is also subject to
mandatory denial of such withholding, the alien’s removal shall be deferred under 8 C.F.R.
§ 208.17(a). 8 C.F.R. § 208.16(c)(4).
                                               7
              Case: 15-10239     Date Filed: 01/07/2016    Page: 8 of 10


jurisdiction to review the factfinding that a petitioner failed to prove he would

suffer such torture upon deportation. Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d
1224, 1231 (11th Cir. 2013) (per curiam), cert. denied, 134 S. Ct. 1000 (2014). In

Jean-Pierre, the BIA and the IJ held, as a matter of law, that the undisputed facts

“did not rise to the level of torture as contemplated by the [CAT].” 500 F.3d at

1319. Thus, this Court did not decide whether the petitioner had actually carried

his evidentiary burden under the CAT. See id. at 1326 (“The BIA is obliged to

resolve the basic questions raised in this CAT petition in the first instance.”).

Instead, we took issue with the BIA’s legal construction of “torture” and found that

the BIA had failed to give reasoned consideration to the petitioner’s “most

important facts” and “essential legal arguments.” Id. at 1325. Here, in contrast,

the BIA and the IJ found that Camelien’s hypothetical chain of “speculative”

events was not adequate to show he would more likely than not suffer torture in

Haiti. We lack jurisdiction to review the finding that Camelien did not carry his

burden under the CAT. See Perez-Guerrero, 717 F.3d at 1231; see also Zhou Hua

Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1314 (11th Cir. 2013) (holding that an IJ’s

determination of the likelihood of a future event is a factfinding).

      Camelien is also wrong to say that the BIA failed to give reasoned

consideration to his evidence. We have jurisdiction to review the legal question of

whether an agency’s decision is so lacking in reasoned consideration that review


                                           8
                  Case: 15-10239       Date Filed: 01/07/2016      Page: 9 of 10


becomes impossible. See Perez-Guerrero, 717 F.3d at 1231. Yet Camelien has not

identified omissions that would render meaningful review impossible. The BIA

explicitly referenced “the deplorable prison conditions in Haiti,” “incidents of

misconduct by prison officials,” “[Camelien’s] back pain,” “[Camelien’s inability]

to receive proper medical care,” “a medical condition which could result in him

bleeding during urination or otherwise,” and “the constellation of medical events

and other concerns.”4 Camelien picks one line out of the BIA’s opinion—which

references his testimony—to suggest that the BIA did not consider any of his

expert testimony, but this claim is belied by the excerpts above, which concern

matters testified on by experts. 5 The BIA was not obligated to include every bit of

language that Camelien thought was favorable to him. See Indrawati, 779 F.3d at

1302. The BIA did not fail to give reasoned consideration to Camelien’s evidence.

         Finally, remand is not warranted by the BIA’s decision not to separately

address Camelien’s argument that the intentional denial of medical care constitutes

torture. The BIA had already addressed and rejected as too speculative Camelien’s

argument that he would be tortured due to his alleged back pain (which could be

exacerbated by a lack of medical care). The BIA also noted that Camelien had

family members in Haiti who could potentially secure his release from detention or

4
  The BIA did discount some of this evidence. But as we have explained, we lack jurisdiction to
review the BIA’s factfindings and weighing of evidence.
5
    Indeed, the BIA opinion explicitly references Michelle Karshan, one of Camelien’s experts.
                                                 9
               Case: 15-10239       Date Filed: 01/07/2016       Page: 10 of 10


give him medicine. In light of these explicit findings, there was no need for the

BIA to address Camelien’s related argument.6 Because the BIA had already

addressed Camelien’s argument that he would be tortured due to his alleged back

pain, it did not need to separately address this related argument.

       PETITION DISMISSED IN PART AND DENIED IN PART.




6
  Camelien attempts to distinguish his argument about the intentional deprivation of medical care
from his argument about the possible negative effects of his alleged back pain. But the BIA’s
findings regarding the speculative nature and the remedies of the latter argument also apply to
the former. That is, Camelien’s claim that he would suffer an intentional deprivation of medical
care also relies on speculation, and the hypothetical situation could also be avoided through his
family’s intervention.
                                               10